Bi the Court.
It is now contended that, as the witnesses at the trial only spoke of the defendant’s tenement as being at No. 4 India Wharf, there was not sufficient evidence to authorize the jury to find that the place was in Boston. This objection was not distinctly stated at the trial; and if it had been, the jury would have been authorized to find that India Wharf in Boston was referred to, rather than some other place of that name, if there be such a place, in some other city or town.

jExceptions overruled.